SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d -1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) Gateway Energy Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 Attention: Frederick M. Pevow (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 23, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: ¨ Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. 3362460v2 3366172v1 CUSIP No. 367600 13D Page 2 of 16 Pages 1. NAMES OF REPORTING PERSONS GreyCap Energy LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 46-1866394 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 6,250,000 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 6,250,000 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 3 of 16 Pages 1. NAMES OF REPORTING PERSONS Frederick M. Pevow, Jr. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 2,906,982 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 2,906,982 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 4 of 16 Pages 1. NAMES OF REPORTING PERSONS Crosscap Management, Inc. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 76-0633141 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 2,000,000 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 2,000,000 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 3362460v2 3366172v1 CUSIP No. 367600 13D Page 5 of 16 Pages 1. NAMES OF REPORTING PERSONS Brady E. Crosswell I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 6,326,500 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 6,326,500 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 6 of 16 Pages 1. NAMES OF REPORTING PERSONS Henry Crosswell, IV I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 2,000,000 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 2,000,000 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 7 of 16 Pages 1. NAMES OF REPORTING PERSONS John A. Raasch I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 1,521,409 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 1,521,409 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 8 of 16 Pages 1. NAMES OF REPORTING PERSONS Christopher Robert Sis I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 893,823 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 893,823 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 9 of 16 Pages 1. NAMES OF REPORTING PERSONS John O. Niemann, Jr. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 825,642 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 825,642 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 10 of 16 Pages 1. NAMES OF REPORTING PERSONS Chauncey J. Gundelfinger, Jr. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. Check box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 400,526 shares of Common Stock 8. SHARED VOTING POWER 14,874,882 shares of Common Stock 9. SOLE DISPOSITIVE POWER 400,526 shares of Common Stock 10. SHARED DISPOSITIVE POWER 14,874,882 shares of Common Stock 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,874,882 shares of Common Stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.59% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3362460v2 3366172v1 CUSIP No. 367600 13D Page 11 of 16 Pages Item 1. Security and Issuer. This Schedule 13D relates to the common stock, par value $0.01 (the “Common Stock”), of Gateway Energy Corporation, a Delaware corporation (the “Issuer”). The address of the principal executive office of the Issuer is 1415 Louisiana Street, Suite 4100, Houston, TX 77002. Item 2. Identity and Background. This Schedule 13D is being filed jointly by and on behalf the following group members: GreyCap Energy, LLC, a Texas limited liability company (“GreyCap”), Frederick M. Pevow,Jr. an individual resident of the State of Texas, Crosscap Management, Inc., a Texas corporation (“Crosscap”), Brady E. Crosswell, an individual resident of the State of Texas (“B. Crosswell”), Henry Crosswell, IV, an individual resident of the State of Texas (“H. Crosswell”), John A. Raasch, an individual resident of the State of Nevada (“Raasch”), Christopher Robert Sis, an individual resident of the State of Minnesota (“Sis”), John O. Niemann, Jr. an individual resident of the State of Texas (“Niemann”), and Chauncey J. Gundelfinger, Jr., an individual resident of the State of Kansas (“Gundelfinger”). GreyCap, Pevow, Crosscap, B. Croswell, H. Crosswell, Raasch, Sis, Niemann and Gundelfinger are collectively referred to herein as the “Group Members” and individually as a “Reporting Person” or “Group Member.” Greycap is a limited liability company organized under the laws of the State of Texas. Its principal business is investments. B. Crosswell is the Managing Director of Greycap. Pevow is the president and chief executive officer, and the chairman of the board of directors (the “Board”), of the Issuer. Crosscap is a corporation organized under the laws of the State of Texas. Its principal business is investments. H. Crosswell is the President of Crosscap. Raasch and Niemann are members of the Board. Raasch was Senior Vice President of Wachovia Securities until his retirement on December 31, 2003 after 33 years of service. Mr. Raasch served as
